Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Claims 1-11 in the reply filed on 05/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections 
Informalities
Claim(s) 8-9 and 11 is/are objected to because of the following informalities: 
 1) Claim(s) 8-9 and 11 is/are objected to because they refer to both “the valve” and “a throttle valve.”  It appears that “the valve” refers to valve 630 which controls the flow between the turbine 350 and bypass conduit 620.  To clarify this potential confusion, the examiner suggests amending claims 8-9 and 11 to clarify the distinction.

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20180202396) in view of Scheumacher et al. (US 20020084125).
Claim 1
Regarding Claim 1, Zhang discloses [a] snowmobile comprising:
a frame (Para [0002] discloses a vehicle which inherently includes a frame);
an engine (10) supported by the frame, the engine having an engine air inlet (22) and an exhaust outlet (36);
an exhaust pipe (Fig. 1 unnumbered) fluidly connected to the exhaust outlet of the engine;
a turbocharger (Para [0022]) fluidly connected to the exhaust pipe, the turbocharger including:
an exhaust turbine (116), and
a housing (not shown) the exhaust turbine;
a bypass conduit (184) disposed upstream of the housing and fluidly communicating with the housing, the bypass conduit including an exhaust inlet (Fig. 1 unnumbered) fluidly connected to the exhaust pipe;
a valve (160) disposed in the bypass conduit for selectively controlling the flow of exhaust gas through the turbocharger, the valve being selectively movable between at least a first position and a second position (Para [0030]); and
an exhaust collector (102; broadly interpreted, main exhaust pipe is an exhaust collector that connects to both the turbine 116 and the bypass 184) fluidly connected to the turbine housing and the bypass conduit for receiving a flow of exhaust gas therefrom,
a first exhaust flow path (Fig. 4A)  being defined from the exhaust inlet to the exhaust collector, exhaust gas flowing along the first exhaust flow path passing through the exhaust inlet, then through the bypass conduit, and then into the exhaust collector,
a second exhaust flow path (Fig. 4D) being defined from the exhaust inlet to the exhaust collector, exhaust gas flowing along the second exhaust flow path passing through the exhaust inlet, then through the bypass conduit (While the claim asserts that the exhaust first goes through the bypass conduit AND then through the turbine, Fig. 8 shows that the first exhaust path 670 and the second exhaust path 675 share a common portion upstream of the valve 630. Similarly, Zhang discloses that both paths share a common portion upstream of valve 160.), then through the exhaust turbine, and then into the exhaust collector,
in the first position of the valve, at least a majority of the exhaust gas flowing along the first exhaust flow path (Fig. 4A),
in the second position of the valve, at least a majority of the exhaust gas flowing along the second exhaust flow path (Fig. 4D).
Zhang discloses all of the essential features of the claimed invention except 
at least one ski connected to the frame;
However, Scheumacher teaches at least one ski (Fig. 1 unnumbered) connected to the frame;
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Scheumacher to modify Zhang’s turbocharged engine to be used on a snowmobile with a ski to increase the power output and fuel efficiency of the engine (Para [0005]).

Claim 3 
Regarding Claim 3, Zhang, as modified by Scheumacher, discloses [t]he snowmobile of claim 1, wherein:
the valve is further selectively movable to at least one intermediate position between the first and second positions (Fig. 4C); and
in the at least one intermediate position, the exhaust gas flows along both of the first exhaust flow path and the second exhaust flow path.
Claim 4
Regarding Claim 4, Zhang, as modified by Scheumacher, discloses [t]he snowmobile of claim 1, wherein:
the turbocharger further comprises an air compressor (114) fluidly connected to the engine air inlet (42); and
the snowmobile further comprises an air intake system fluidly connecting atmosphere to the engine (Para [0022]), the air intake system including:
the air compressor, and
the engine air inlet.

Claim 5
Regarding Claim 5, Zhang, as modified by Scheumacher, discloses [t]he snowmobile of claim 1, wherein:
the exhaust collector includes a single collector outlet (Fig. 3 shows a single collector outlet connected to muffler 40.); and
the snowmobile further comprises a muffler (40) fluidly connected to the collector outlet, the muffler receiving the exhaust gas from both the first exhaust flow path and second exhaust flow path via the collector outlet.

Claim 6
Regarding Claim 6, Zhang, as modified by Scheumacher, discloses [t]he snowmobile of claim 1, wherein:
the exhaust collector includes a collector outlet (Fig. 3 shows a collector outlet connected to muffler 40.); and
the snowmobile further comprises a muffler (40) fluidly connected to the collector outlet, the muffler having a single muffler inlet (Fig. 3) for receiving exhaust gas from both the first exhaust flow path and second exhaust flow path via the collector outlet.

Claim 7
Regarding Claim 7, Zhang, as modified by Scheumacher, discloses [t]he snowmobile of claim 1, wherein the exhaust collector includes:
at least one inlet (102; broadly interpreted, main exhaust pipe is an exhaust collector that connects to both the turbine 116 and the bypass 184)  shows  for receiving exhaust gas flow, the at least one inlet including:
a first portion (102; broadly interpreted, main exhaust pipe 102 includes a first portion that receives exhaust gas from bypass 184) for receiving exhaust gas flowing along the first exhaust flow path; and
a second portion (102; broadly interpreted, main exhaust pipe 102 includes a second portion that receives exhaust gas from turbine 116) for receiving exhaust gas flowing along the second exhaust flow path,
the first portion and the second portion being integrally connected (Fig. 8).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20180202396) in view of Scheumacher et al. (US 20020084125) as applied to claim 1 above, and further in view of Tombers (US 20130343929).
Claim 2
Regarding Claim 2, Zhang, as modified by Scheumacher, discloses [t]he snowmobile of claim 1, except wherein the valve is selectively moved to the second position in response to the engine being operated below a threshold atmospheric pressure.
However, Tombers teaches wherein the valve is selectively moved to the second position in response to the engine being operated below a threshold atmospheric pressure (Para [0023]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Tombers to increase power and fuel efficiency by using a turbocharger at varying altitudes (Para [0023]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20180202396) in view of Scheumacher et al. (US 20020084125) as applied to claim 1 above, and further in view of Doering et al. (US 20110041493).
Claim 8
Regarding Claim 8, Zhang, as modified by Scheumacher, discloses [t]he snowmobile of claim 1, wherein:
the engine includes:
a throttle valve (20), and
Zhang discloses all of the essential features of the claimed invention except 
a throttle valve position sensor operatively connected to the throttle valve; and
the valve is selectively moved based at least on a throttle valve position determined by the throttle valve position sensor.
However, Doering teaches a throttle valve position sensor (TP) operatively connected to the throttle valve (158); and
the valve is selectively moved based at least on a throttle valve position determined by the throttle valve position sensor (Para [0051]). 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Doering to efficiently operate a valve (wastegate) based on the throttle position (Para [0046]).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20180202396) in view of Scheumacher et al. (US 20020084125) as applied to claim 1 above, and further in view of Niwa et al. (US 20180283266).

Claim 10
Regarding Claim 10, Zhang, as modified by Scheumacher, discloses [t]he snowmobile of claim 1, wherein:
the bypass conduit includes a passage through which exhaust gas flows when flowing along the first exhaust flow path;
the exhaust turbine has a turbine inlet through which exhaust gas flows when flowing along the second exhaust flow path; and
Zhang discloses all of the essential features of the claimed invention except a cross-sectional area of the passage is larger than a cross-sectional area of the turbine inlet of the turbocharger.
However, Niwa teaches a cross-sectional area of the passage (57) is larger than a cross-sectional area of the turbine inlet (52) of the turbocharger (Fig. 7 and Para [0074]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Niwa to include a cross-sectional area of the passage is larger than a cross-sectional area of the turbine inlet of the turbocharger because the larger opening provides a smaller flow resistance (Para [0074]).

Claim 11
Regarding Claim 11, Zhang, as modified by Scheumacher, discloses [t]he snowmobile of claim 1, except wherein a change of direction of exhaust gas flowing from an outlet of the exhaust pipe along the second exhaust flow path is greater than for exhaust gas flowing from the outlet of the exhaust pipe along the first exhaust flow path bypassing the exhaust turbine.
However, Niwa teaches wherein a change of direction (Fig. 3 shows that the exhaust gas flowing through turbine 35 changes direction while the bypass continues in a straight line.  Thus, Niwa discloses that the second exhaust flow path is greater than the bypassed gas.) of exhaust gas flowing from an outlet of the exhaust pipe along the second exhaust flow path is greater than for exhaust gas flowing from the outlet of the exhaust pipe along the first exhaust flow path bypassing the exhaust turbine. 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Niwa to change direction because the small blower (compressor 36) 36 resists the flow of the intake air, so that in a state where the intake bypass valve 491 is opened, most of the intake air flows into the intake bypass passage 49 having a smaller resistance (Para [0042]).

Allowable Subject Matter
Claim 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746